DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 recites “generate a first signal set from the first signal and a second signal set from the second signal by multiplying a first signal and a second signal which constitute the different signal,” in claim 1, lines 9-11, which has some minor errors for this limitation in the claim.
It is suggested to change that limitation to “generate a first signal set from a first signal and a second signal set from a second signal by multiplying the first signal and the second signal which constitute the differential signal,”.
Similarly, claim 9 recites “generating a first signal set from the first signal and a second signal set from the second signal by multiplying a first signal and a second signal which constitute the different signal;” in 
It is suggested to change that limitation to “generating a first signal set from a first signal and a second signal set from a second signal by multiplying the first signal and the second signal which constitute the differential signal;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Axholt (US 9,197,257) in view of Ito (US 2012/0319745).
Regarding claim 1, Axholt discloses an apparatus of a transmitter in a wireless communication system (figure 16; column 13, line 59 – column 14, line 5), comprising: generating a base oscillating signal of a differential signal form (column 2, lines 46-58; column 5, lines 27-44). Axholt does not explicitly disclose wherein the oscillating circuit is configured to generate a first signal set from the first signal and a second signal set from the second signal by multiplying a first signal and a second signal which constitute the different signal, and generate a signal in which at least one harmonic component adjacent to an intended frequency component is suppressed using the first signal set and the second signal set. However, Ito (figure 2) disclose an oscillating circuit (100) configured to generate a first signal set from a first signal and a second signal set from a second signal by multiplying the first signal and the second signal which constitute the different signal (the first signal goes through a multiplication unit (2) for example can multiply by 2; and the second signal goes to a fundamental wave component removal (4), the second signal can be interpreted as multiplying by 1), and generate a signal in which at least one harmonic component adjacent to an intended frequency component is suppressed using the first signal set and the second signal set (paragraphs [0026]-[0031]; wherein the intended signal is 2f0, and the adjacent harmonic component is f0 which is suppressed by the fundamental wave component removal 4). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the oscillating circuit of Ito to the apparatus of Axholt for removing unintended signal from transmit signal to improve signal quality.
Regarding claim 2, Axholt and Ito disclose the apparatus of claim 1 above. In addition, Ito discloses wherein the oscillating circuit is configured to suppress the adjacent at least one harmonic component, by performing a linear operation between the first signal set and the second signal set (paragraphs [0030]-[0031] by adding or subtracting).

Regarding claim 4, Ito discloses wherein the addition operation is performed if the intended frequency component is an even multiple of a frequency of the base oscillating signal (paragraphs [0030], wherein with even multiple the fundamental wave and second fundamental wave have opposite phases and the fundamental wave component removal (4) performs addition).
Regarding claim 5, Ito discloses wherein the subtraction operation is performed if the intended frequency component is an odd multiple of a frequency of the base oscillating signal (paragraphs [0031], wherein with odd multiple the fundamental wave and second fundamental wave have the same phase and the fundamental wave component removal (4) performs subtraction),
Regarding claim 6, Axholt discloses wherein the oscillating circuit is configured to suppress at least one harmonic component not adjacent in the signal in which the adjacent at least one harmonic component is suppressed (using harmonics filter (204); column 5, lines 44-62; or harmonic s filter (404) to attenuate the harmful third and fifth-order harmonics; column 6, lines 9-40 ).
Regarding claim 7, Axholt discloses wherein the at least one harmonic component not adjacent is suppressed using filtering characteristics of an amplifier or a bandpass filter (harmonics filter 404) (column 6, lines 9-40; harmonic s filter (404) is a bandbass filter since it has a resonance frequency of about four times the carrier frequency and therefore attenuates the harmful third and fifth-order harmonics).
Regarding claim 8, Axholt and Ito disclose the apparatus of claim 1 above. In addition, Ito discloses wherein the base oscillating signal comprises an output of a phase locked loop (PLL) (paragraph [0043]).
0, and the adjacent harmonic component is f0 which is suppressed by the fundamental wave component removal 4). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Ito to the method of Axholt for removing unintended signal from transmit signal to improve signal quality.
Regarding claim 10, Axholt and Ito disclose the method of claim 1 above. In addition, Ito discloses wherein generating the signal in which the adjacent at least one harmonic component is suppressed comprises: performing a linear operation between the first signal set and the second signal set (paragraphs [0030]-[0031] by adding or subtracting).

Regarding claim 12, Ito discloses wherein the addition operation is performed if the intended frequency component is an even multiple of a frequency of the base oscillating signal (paragraphs [0030], wherein with even multiple the fundamental wave and second fundamental wave have opposite phases and the fundamental wave component removal (4) performs addition).
Regarding claim 13, Ito discloses wherein the subtraction operation is performed if the intended frequency component is an odd multiple of a frequency of the base oscillating signal (paragraphs [0031], wherein with odd multiple the fundamental wave and second fundamental wave have the same phase and the fundamental wave component removal (4) performs subtraction),
Regarding claim 14, Axholt discloses suppressing at least one harmonic component not adjacent in the signal in which the adjacent at least one harmonic component is suppressed (using harmonics filter (204); column 5, lines 44-62; or harmonic s filter (404) to attenuate the harmful third and fifth-order harmonics; column 6, lines 9-40 ).
Regarding claim 15, Axholt and Ito disclose the method of claim 9 above. In addition, Ito discloses wherein the base oscillating signal comprises an output of a phase locked loop (PLL) (paragraph [0043]).
Regarding claim 16, Axholt discloses wherein the at least one harmonic component not adjacent is suppressed using filtering characteristics of an amplifier or a bandpass filter (harmonics filter 404) (column 6, lines 9-40; harmonic s filter (404) is a bandbass filter since it has a resonance frequency of about four times the carrier frequency and therefore attenuates the harmful third and fifth-order harmonics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2014/0241335) disclose a Phase Locked Loop including a VCO that generates an output signal at a desired frequency use by a transmitter.
Maeda et al. (US 9,130,610) teach a transmission apparatus and transmission method suppressing the generation of unnecessary even-number-order harmonic wave components during combination of the in-phase component and the quadrature component.
Lin et al. (US 9,548,774) disclose a method and apparatus for generating a quadrature signal and filter for suppressing unwanted harmonic signal.
Moon (US 10,447,203) discloses a local oscillator system including a first frequency divider configured to divide frequencies of a first oscillator signal by 2 and output first and second divided signals.
Ben-Yishay (US 10,686,474) disclose a frequency multiplication and method comprising driving a first and second nonlinear element with a differential signal to produce branch signal each having even and odd harmonics coupling to a summation node to form a combines signal to suppress either the odd or the even harmonics from the combined signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645